Citation Nr: 0630439	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for chronic 
obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1960 to July 1961 during peacetime. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Although the RO reopened the claim of service connection for 
chronic obstructive pulmonary disease, where service 
connection has been previously denied, as in this case by 
rating decision by the RO in December 1997, the Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue as it appears on the first page of this decision.


FINDINGS OF FACT

1. In a rating decision in December 1997, the RO denied the 
claim of service connection for chronic obstructive pulmonary 
disease; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.  

2. The additional evidence submitted since the rating 
decision in December 1997 by the RO is new and material as it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for chronic 
obstructive pulmonary disease.

3. Chronic obstructive pulmonary disease did not have onset 
during service or is chronic obstructive pulmonary disease 
otherwise related to an injury, disease, or event of service 
origin. 

CONCLUSIONS OF LAW

1. The unappealed rating decision in December 1997 by the RO, 
denying service connection for chronic obstructive pulmonary 
disease, became final.  38 U.S.C.A § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2006). 

2. As new and material evidence has been submitted, the claim 
of service connection for chronic obstructive pulmonary 
disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3. Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2003.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA records 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet.App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effect date); 
and of Kent v. Nicholson, 20 Vet.App. 1 (2006) (elements of a 
new and material evidence claim, except the provision for the 
type of evidence necessary to reopen the claim).

To the extent that the degree of disability assignable and 
the effective date provision were not provided, as the claims 
are denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  

Also to the extent that the provision for the type of 
evidence necessary to reopen the claim was not provided, as 
this part of the appeal is resolved in the veteran's favor, 
the veteran has not been prejudiced by the lack of VCAA 
notice as required by Kent at 20 Vet.App. 1. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records, 
private medical records, and records of the Social Security 
Administration.  In August 2005 the veteran indicated that he 
did not have any additional evidence to provide other than 
what had already been reported.  

There is no duty to obtain a VA examination or opinion in 
this case because there is no competent evidence that may 
associate chronic obstructive pulmonary disease with an 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

As there are no additional records to obtain or the need to 
obtain a VA examination or medical opinion, no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Previously Denied Claim

The veteran's original claim of service connection for 
chronic obstructive pulmonary disease was denied in a rating 
decision in December 1997 by the RO.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision 
and the rating decision became final.  In its decision, the 
RO denied the claim because the service medical records did 
not document chronic obstructive pulmonary disease and the 
post-service evidence did not link chronic obstructive 
pulmonary disease to service.

The evidence previously considered is summarized as follows.  
The service medical records contained no complaint, finding, 
or history of chronic obstructive pulmonary disease.  Records 
of the Social Security Administration disclosed that the 
veteran was found to be disabled as of 1992 due to several 
health problems, including chronic obstructive pulmonary 
disease. 

Additional Evidence 

The additional evidence since the rating decision by the RO 
in 1997 consists of several lay statements, records of the 
Social Security Administration, VA records, and the veteran's 
testimony. 

In statements, dated in 2003, the veteran's siblings recalled 
that the veteran suffered smoke or gas inhalation during 
basic training requiring hospitalization. 

Records of the Social Security Administration document 
chronic obstructive pulmonary disease. 

VA records disclose that in April 2004 it was noted that the 
veteran had chronic obstructive pulmonary disease due to the 
effects from war.  

In September 2004, the veteran testified that in September 
1960 he was treated at an infirmary for gas inhalation after 
a training exercise. He also stated that he was treated for a 
respiratory disorder soon after service in 1962 but it was 
not diagnosed as chronic obstructive pulmonary disease.

The additional evidence, presuming the credibility of the 
evidence, but not its probative value, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, that the veteran suffered an in-service injury or event 
in service and post-service treatment with possible 
association with service. 

Specifically, the lay statements and the veteran's testimony 
relate to the incurrence of an in-service injury or event, 
resulting injury, that is, gas inhalation, and the VA entry 
in 2004 indicates that the claimed disability may be 
associated with the injury or event in service described by 
the veteran. 

As this evidence was not of record at the time of the rating 
decision in December 1997 by the RO it is new and its 
material because it raises a reasonable possibility of 
substantiating the claim.  As new and material evidence has 
been presented, the claim is reopened.

Merits Determination 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection generally requires medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Analysis 

The service medical records contained no complaint, finding, 
or history of chronic obstructive pulmonary disease.  VA 
records and records of the Social Security Administration 
first document recurrent respiratory infections in 1989 and a 
diagnosis of chronic obstructive pulmonary disease in 1992. 

The veteran's siblings have recalled that the veteran 
suffered smoke or gas inhalation during basic training 
requiring hospitalization. 

In April 2004, an entry in the VA records show the veteran 
had chronic obstructive pulmonary disease due to the effects 
from war.  

In September 2004, the veteran testified that in September 
1960 he was treated at an infirmary for gas inhalation after 
a training exercise. He also stated that he was treated for a 
respiratory disorder soon after service in 1962 but it was 
not diagnosed as chronic obstructive pulmonary disease. 

The service medical records do not document the event 
described by veteran, that is, the inhalation of gas, 
requiring treatment.  That alone is not dispositive.  But 
more significantly, the remainder of the service medical 
records, including the report of separation examination, 
contain no complaint, finding, or history of a chronic 
pulmonary abnormality.  As a chronic pulmonary disability was 
not shown to be present during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  The record shows that a chronic pulmonary 
disability was first documented in 1989, almost 30 years 
after service, which opposes, rather than supports, 
continuity of symptomatology. 

As for the lay statements and the veteran's statements and 
testimony, where as here, the determinative issue involves a 
medical diagnosis or a medical opinion as to the etiology of 
the veteran's chronic obstructive pulmonary disease, 
competent medical evidence is required to support the claim.  
A lay person is not competent to offer an opinion that 
requires medical expertise, and consequently the lay 
statements and the veteran's statements and testimony to the 
extent that they associate the veteran's chronic pulmonary 
disease to service does not constitute evidence favorable to 
the claim. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As for the an entry in the VA records that the veteran had 
chronic obstructive pulmonary disease due to the effects from 
war, a bare description of lay history is not transformed 
into medical evidence merely because it was recorded by a 
medical professional.  There is nothing in the language of 
the statement that suggests that any medico-evidentiary value 
was added to the lay history through the medical expertise of 
the medical professionals.  LeShore v. Brown, 8 Vet.App. 406, 
409 (1995).  For this reason, the Board rejects the 
unenhanced medical history as favorable evidence that chronic 
obstructive pulmonary disease is related to service. 





As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence showing that chronic obstructive 
pulmonary disease had onset during service, the preponderance 
of the evidence is against the claims and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


